Title: From George Washington to the Commissioners for the District of Columbia, 14 December 1795
From: Washington, George
To: Commissioners for the District of Columbia, the


          
            Gentlemen,
            Philadelphia 14th Decemr 1795.
          
          Your Letter of the 9th Instant, covering Mr Law’s of the 2d with your answer, has been received.
          At present I decline giving any opinion upon the subject of Mr Law’s letter; as you say the state of your finances renders it impracticable to execute the object of his wishes. When you

are in a situation to begin the opening of the avenues, it is presumed those which will be more immediately useful, will be first cleared. I am Gentlemen Your Obt Servt
          
            Go: Washington
          
        